Citation Nr: 1436650	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred for private outpatient treatment on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 determination by the Department of Veterans Affairs (VA) Veterans Health System (VHS) in Charleston, South Carolina, which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran received medical care on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach for coronary artery disease and this medical treatment was not authorized by VA in advance.  

2.  The services rendered to the Veteran on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach were follow-up outpatient treatment and were non-emergent.  
   
3.  On September 16, 2010, VA received the claim for reimbursement of unauthorized medical expenses. 

4.  On January 25, 2012, VA received the claim for service connection for a cardiovascular disorder.  

5.  In a decision dated in July 2012, service connection was granted for coronary artery disease effective from January 25, 2012.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was informed of the bases of the denial of the claim and he has been provided with a statement of the case which outlines the laws and regulations used in evaluating his claim.  A letter dated in April 2011 notified the Veteran of the information necessary to substantiate the claim at issue.  He was informed of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no indication that any additional notice or development would aid the Veteran in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All records pertaining to the treatment at issue have been obtained.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

Legal Criteria

In connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing...the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility...until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

VA is authorized to reimburse veterans for emergency medical treatment under 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  To be eligible for reimbursement under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions: (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran; (5) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The veteran is financially liable to the non-VA provider of the emergency treatment; (7) The veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 , which applies primarily to emergency treatment for a service-connected disability.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Under 38 U.S.C.A. § 1728, payment or reimbursement is available only where (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To establish entitlement to payment or reimbursement of the cost of unauthorized medical service, all of the three criteria under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 17.53, 17.54.

Under the statutory provision of 38 U.S.C.A. §§ 1725 and 1728, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c); 38 C.F.R. § 17.1002.

Congress has amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Analysis

The Veteran served on active duty from September 1968 to August 1972.  He received medical care on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach for coronary artery disease.  The September 2, 2010 private treatment record indicates that the Veteran presented to establish care after a recent catherization and stent placement.  It was noted that the Veteran had been doing well since the stent placement and he had been compliant with his medications.  The Veteran was instructed to return in six months.  At the time of this medical care on September 2, 2010, service connection was not in effect for coronary artery disease.  On September 16, 2010, VA received the claim for reimbursement of unauthorized medical expenses.  This claim was denied in November 2010.  

On January 25, 2012, VA received the claim for service connection for a cardiovascular disorder.  In a decision dated in July 2012, service connection was granted for coronary artery disease effective from January 25, 2012.  

The Veteran is seeking reimbursement for medical treatments he received on September 2, 2010.  At the time of the Veteran's treatments he was not service connected for any disability, but service connection is now in effect for coronary artery disease.  

The Board finds that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728.  As noted above, service connection was not in effect for coronary artery disease or any disability, at the time of the September 2, 2010 medical treatment.  The Veteran's September 2010 claim for payment or reimbursement of the expenses for the unauthorized medical care was received within two years after receipt of the treatment and the claim for reimbursement was received within two years from the date of receipt of the service connection claim.  However, the Veteran seeks reimbursement for services rendered prior to the effective date of the award of service connection.  The effective date of the award of service connection for coronary artery disease is January 25, 2012.  VA may not reimburse unauthorized medical expenses prior to the effective date of service connection even if the care expense was incurred within the two-year period prior to the date the claim for service connection was filed.  38 C.F.R. § 17.126(b)(2).  The effective date of service connection here is January 25, 2012.  That is the limiting date on what care or services are reimbursable under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Under the provisions of 38 C.F.R. § 17.126, the Veteran's claim for payment or reimbursement of the expenses for the unauthorized medical care under § 1728 was not timely received.  

The Veteran's claim for reimbursement of the expenses for the unauthorized medical care under 38 U.S.C.A. § 1728 must also be denied because the medical care provided on September 2, 2010 was not rendered in a medical emergency or a reasonably perceived medical emergency.  Here, the Veteran does not argue nor does the evidence show that the medical care received on September 2, 2010 was rendered in a medical emergency.  The weight of the evidence shows that the care was non-emergent follow-up outpatient treatment after a cardiac catherization and stent placement.  As noted above, the outpatient treatment records indicate that the Veteran was doing well and after examination, he was instructed to return to the office in six months.  The Veteran has not shown that a delay in seeking immediate medical attention on September 2, 2010 would have been hazardous to his life or health.  The services rendered to the Veteran on September 2, 2010 at Cardiology and Gastroenterology Associates of Myrtle Beach were follow-up outpatient treatment and medication refill or monitoring.  There is no evidence showing that the Veteran could not have sought such treatment at a VA medical facility.  The services provided to the Veteran on the date in question do not constitute an emergency or unavailable VA facilities under 38 U.S.C.A. § 1728, and therefore do not qualify for payment or reimbursement.  The Board finds that the claim for reimbursement under 38 U.S.C.A. § 1728 must be denied as the claim was not timely filed and the care was not emergency care. 

The Veteran argues that VA instructed him to keep his follow-up visit with his cardiology doctor to make sure he was doing fine from the surgery and he was on the correct medications.  See the July 2011 VA Form 9.  The Board does not construe this as authorization to go to a private cardiologist rather as simply advice that the Veteran seek follow-up treatment which just as likely meant at a VA medical facility as it meant at a private medical facility.  The Veteran has not provided evidence showing that VA authorized the care on September 2, 2010 pursuant to 38 U.S.C.A. §§ 1703(a), 1710, 1712.  

38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-17.1008, provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. 

In order to receive payment or reimbursement under § 1725, eligibility requires that the care or services rendered be in a medical emergency (or a reasonably perceived medical emergency).  Here, as discussed above, the Veteran does not argue nor does the evidence show that the care received on September 2, 2010 was rendered in a medical emergency.  The weight of the evidence shows that the care was non-emergent follow-up outpatient treatment after a cardiac catherization and stent placement.  The services provided to the Veteran on the date in question do not constitute an emergency or unavailable VA facilities under 38 U.S.C.A. § 1725, and therefore do not qualify for payment or reimbursement.  

The Board is sympathetic to the Veteran.  However, the Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department. 38 U.S.C.A. § 7104(c).  In this case, the pertinent laws and regulations specifically prohibit the payment of unreimbursed medical expenses in the absence of a medical emergency and feasibly available VA treatment facilities.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received from Cardiology and Gastroenterology Associates of Myrtle Beach on September 2, 2010 under the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses from Cardiology and Gastroenterology Associates of Myrtle Beach on September 2, 2010 is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


